EXHIBIT 32.1 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 (18 U.S.C. SECTION 1350) Pursuant to section 906 of the Sarbanes-Oxley Act of 2002 (subsections (a) and (b) of section 1350, chapter 63 of title 18, United States Code), the undersigned officer of Tootie Pie Company, Inc., a Nevada corporation (the “Company”), hereby certifies, to such officer's knowledge, that: The Quarterly Report on Form 10-Q for the quarter ended December 31, 2011 (the “Form 10-Q”) of the Company fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, and the information contained in the Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: February 16, 2012 By: /s/ Don L. Merrill, Jr. Don L. Merrill, Jr. Chief Executive Officer/Interim Chief Financial Officer (Principal Executive Officer and Principal Financial Officer)
